Citation Nr: 0926585	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  99-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cystic swelling and disfigurement, back of the 
occipital region, status post head trauma, for the time 
period prior to August 30, 2002.

3.  Entitlement to an initial evaluation in excess of 30 
percent for cystic swelling and disfigurement, back of the 
occipital region, status post head trauma, for the time 
period from August 30, 2002.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to December 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for schizophrenia.

In a March 2002 rating decision, the RO granted service 
connection for cystic swelling on the back of the head due to 
head trauma, and assigned an initial noncompensable 
evaluation, effective from August 17, 2001 (the date of the 
Veteran's service connection claim).  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected skin disability.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified during a hearing before RO personnel in 
November 2002; a transcript of that hearing is of record.  In 
May 2004, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.  In September 2004, 
the Board remanded these matters to the RO via the Appeals 
Management Center (AMC) for additional development. 
In a December 2008 rating decision, the AMC/RO assigned a 10 
percent rating for cystic swelling and disfigurement of the 
back of the occipital region, status post head injury, 
effective from August 17, 2001, and a 30 percent rating, 
effective August 30, 2002.  The Veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35, (1993).  In addition, the 
AMC/RO assigned a separate 10 percent rating for painful and 
tender scar on the back of the head, effective August 17, 
2001.

The Board notes that the Veteran has discussed multiple 
medical disabilities in the evidence of record.  However, the 
Board will now only refer to the AMC/RO those disabilities 
that the Veteran has indicated are related to his active 
military service.  During the May 2004 hearing, the Veteran 
raised the additional issues of service connection for 
headaches and blurred vision as residuals of the head trauma.  
In a December 2004 statement, the Veteran indicated that he 
has a foot problem that started during active service.  These 
matters are referred to the AMC/RO for proper action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence of record 
indicates that an acquired psychiatric disorder is first 
shown many years after the Veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service.

3.  Prior to August 30, 2002, competent medical evidence 
demonstrates that the Veteran's service-connected cystic 
swelling and disfigurement of the back of the occipital 
region, status post head injury, was manifested by moderate 
and disfiguring scar of the head or eczema with exfoliation, 
exudation, or itching involving an exposed surface.

4.  From August 30, 2002, competent medical evidence 
demonstrates that the Veteran's service-connected cystic 
swelling and disfigurement of the back of the occipital 
region, status post head injury, is manifested by scar of the 
head with two characteristics of disfigurement, including 
surface contour of scar elevated and maximum width of 1 
centimeter (cm).


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include 
schizophrenia, was not incurred in or aggravated by active 
service, nor may incurrence of psychosis be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Prior to August 30, 2002, the schedular criteria for an 
initial rating in excess of 10 percent for cystic swelling 
and disfigurement of the back of the occipital region, status 
post head injury, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7806, and 7819 (2002).

3.  From August 30, 2002, the schedular criteria for an 
initial rating in excess of 30 percent for cystic swelling 
and disfigurement of the back of the occipital region, status 
post head injury, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for entitlement to service 
connection for an acquired psychiatric disorder and for 
cystic swelling and disfigurement of the back of the 
occipital region, status post head trauma, were received in 
February 1999 and August 2001.  In a March 2002 rating 
decision, the RO granted service connection for cystic 
swelling of the back of the head due to head trauma, and 
assigned an initial noncompensable evaluation, effective from 
August 17, 2001.  The Veteran appealed the assignment of the 
initial evaluation for that benefit.  

He was notified of the provisions of the VCAA by the RO and 
AMC in correspondence dated in August 2001, November 2004, 
August 2005, November 2005, and March 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case (SSOC) 
was issued for these matters in February 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

The claim for increased initial evaluations for cystic 
swelling and disfigurement of the back of the occipital 
region, status post head trauma, is a downstream issue from 
the grant of service connection, and was initiated via a 
notice of disagreement.  Hence, there is no duty to provide 
any additional notice for this matter.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in March 2006.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
records from the Social Security Administration (SSA), and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the nature and etiology of his 
claimed acquired psychiatric disorder as well as the current 
severity of his service-connected skin disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired 
psychiatric disorder as a result of events during his active 
military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as psychosis, which are manifested to a 
compensable degree (10 percent for psychosis) within a 
prescribed period after discharge from service (one year for 
psychosis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Service treatment records, including an August 1977 service 
entrance examination report and a September 1979 separation 
examination report, reflected normal psychiatric examination 
findings.  

Service clinical records dated in September 1977 detail that 
the Veteran suffered a closed head trauma with occipital 
hematoma.  In a September 1977 Clinical Record Cover Sheet, 
it was noted that the Veteran was injured while standing in 
formation when he became dizzy and fell.  An October 1977 
narrative summary noted that the Veteran had a 6 cm occipital 
hematoma.  It was noted that the Veteran demonstrated some 
rather bizarre behavior during his inpatient treatment.  He 
was noted to show little interest in the surrounding 
environment, to practically jump when touched, to refuse to 
open eyes for examiners until instructed, and to answer 
questions correctly but very slowly.  A September 1977 
electroencephalogram (EEG) report listed an impression of 
probably normal EEG.  A September 1977 mental health consult 
showed no gross problems.  During his four day hospital stay, 
the Veteran was noted to demonstrate a slow but progressive 
return of normal behavior.  

Additional service treatment notes dated in December 1977, 
April 1978, and September 1978 reflected complaints of a 
prior head injury with lump or bump on the back of the head 
as well as listed findings including hematoma, headache, and 
small hard mass on the left side of the lower back of head 
measured as 1 cm by 1 cm.  In a September 1979 Report of 
Medical History, the Veteran marked yes to the following 
symptoms: head injury, depression or excessive worry, nervous 
trouble of any sort, and dizziness or fainting spells.  
However, the examining physician did not list any defects and 
noted that the Veteran was in excellent health.  In a 
November 1979 Report of Mental Status Evaluation, the 
examiner noted that the Veteran exhibited normal behavior, 
level mood, clear thinking process, normal thought content, 
good memory, and was fully alert.  It was further noted that 
the Veteran had no significant mental illness, was mentally 
responsible, and psychiatrically cleared for discharge.  He 
reported that the Veteran expressed his opinion that it would 
be better for him to be discharged than to remain in service.  

Service personnel records reflect that the Veteran received 
three Article 15's during service for failure to report to 
appointed place of duty and possession of marijuana.  He was 
eventually discharged under the Expeditious Discharge Program 
(EDP) after failing to achieve required Central Correctional 
Facility (CCF) standards during his third nonjudicial 
punishment (NJP).

A June 1980 VA examination report, the Veteran complained of 
headaches after an in-service head injury.  The examiner did 
not report any psychiatric findings.  

Private inpatient treatment records from East Louisiana State 
Hospital reflect that the Veteran was admitted for his first 
psychiatric hospitalization in April 1984 with noted 
symptomatology including violent behavior, auditory 
hallucinations, delusions, and religious preoccupation.  An 
April 1984 Social History assessment noted that the Veteran 
had experienced a head injury during his active military 
service.  An April 1984 Emotional and Behavioral assessment 
listed a diagnosis of schizophrenic disorder, paranoid type.  
A June 1984 closing summary listed a final diagnosis of 
schizophrenic reaction, paranoid type. 

Private treatment notes from Rosenblum Mental Health Center 
and Hammond Mental Health and Substance Abuse Center detail 
continued treatment for paranoid schizophrenia for the time 
period from 1984 to 2006.  

In an August 2000 outpatient clinic record from Lallie Kemp 
Hospital, the Veteran indicated that he wanted VA disability 
based on an injury he received in the military.  The examiner 
listed a past medical history of schizophrenia and an 
impression of subcutaneous lump.  He further noted that 
military records showed a case of syncope and lump of 
posterior head in 1977.  He noted that the Veteran wanted to 
tie in this injury and subsequent development of 
schizophrenia.  The examiner indicated that he was unaware of 
any possible cause and effect relationship and recommended 
that the Veteran have a psychiatrist evaluate this 
possibility.  

In a January 2002 VA brain and spinal cord examination 
report, the Veteran complained that he experienced some 
personality changes after his in-service head injury.  On 
mental status examination, the Veteran was noted to have some 
change in cognition and mild cognitive dysfunction.  The 
examiner, a VA physician, listed a final impression of status 
post head trauma with some cystic swelling at the back of the 
occipital region which is superficial to the skull with no 
definite neurological deficits.  She noted that the Veteran 
was seeing a psychiatrist, who could determine the 
relationship to head trauma and schizophrenia.  

In a January 2002 VA mental disorders examination report, the 
Veteran gave a history of an in-service head injury.  The 
examiner, a VA psychiatrist, conducted a mental status 
examination and indicated that he had reviewed the Veteran's 
claims file.  He indicated that the Veteran has a history of 
chronic schizophrenia dating from 1984.  He further noted 
that the Veteran had a history of head trauma in service and 
was later diagnosed with a cyst on the posterior scalp, the 
only symptom which one could relate to the head trauma.  The 
VA psychiatrist listed a diagnosis of mild to moderate 
chronic paranoid schizophrenia and specifically indicated 
that the head injury was not related to the diagnosis of 
schizophrenia.  It was noted that the Veteran's schizophrenia 
developed about in 1984 and continues to be treated up to 
this time.  The examiner explained that much research points 
to there having been damage to the central nervous system 
before birth or just after birth which leads to 
schizophrenia.  He concluded that the best information 
available at that time indicated that schizophrenia is going 
to develop prior to birth.  In addition, he specifically 
reported that there was no medical evidence which would link 
the Veteran's head injury to chronic paranoid schizophrenia. 

In a January 2002 lay statement, the Veteran's mother 
indicated that she noticed behavioral changes in her son 
after he entered service.  In an April 2002 statement, the 
Veteran reported that he began to have behavior problems in 
service after his head injury.

During his November 2002 and May 2004 hearings, the Veteran 
testified that he noticed a change in his character and 
personality after his in-service head injury.  In addition, 
his representative asserted the Veteran's schizophrenia might 
be directly related to his active service and highlighted 
that the Veteran's behavioral changes in the later part of 
his active duty period might not necessarily be manifested 
due to his head injury.

Records from SSA were associated with the record in July 
2005.  An August 2002 SSA disability determination report 
indicated that the Veteran was awarded benefits based on a 
primary diagnosis of mental disability with a disability 
onset date of October 1, 2001.

In a January 2007 VA brain and spinal cord examination 
report, the Veteran complained of involuntary movements of 
the hand and face that began in 1981.  He indicated that he 
was currently employed doing part-time warehouse work.  Skull 
X-ray films were noted to be normal.  The examiner, a VA 
physician, listed a diagnosis of tardive dyskinesia.  In a 
March 2007 VA medical opinion, the same VA physician who 
conducted the January 2007 examination indicated that tardive 
dyskinesia was not caused by or a result of the Veteran's in-
service head injury and was due to treatment for 
schizophrenia. 

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of an acquired psychiatric 
disorder during active service.  Objective medical findings 
of an acquired psychiatric disorder are first shown in 1984, 
many years after separation from active service in 1979.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

In this case, there is no competent evidence relating the 
post-service diagnosis of an acquired psychiatric disorder to 
any established event in service, including an in-service 
head injury in 1977.  In fact, in a January 2002 VA 
examination report, a VA psychiatrist specifically concluded 
that there was no medical evidence which would link the 
Veteran's head injury to chronic paranoid schizophrenia.  The 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between any 
psychiatric disorder diagnosed post-service and events during 
the Veteran's active service, including an in-service head 
injury, and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
Consequently, the Board finds that entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is not warranted.

In connection with the claim, the Board also has considered 
the assertions the Veteran, his family members, and his 
representative have advanced on appeal in multiple written 
statements and during the November 2002 and May 2004 
hearings.  However, the Veteran cannot establish his service 
connection claim on the basis of these assertions, alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that he developed an acquired psychiatric disorder as 
a result of events during active service, this claim turns on 
a medical matter--the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Increased Evaluations for Cystic Swelling and Disfigurement 
of the Back of the Occipital Region

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
matters is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

As noted above, the Veteran has been assigned a 10 percent 
rating, for the period prior to August 30, 2002, and a 30 
percent rating, for the period from August 30, 2002, for his 
service-connected cystic swelling and disfigurement of the 
back of the occipital region, status post head injury, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7819-7800.  
The hyphenated diagnostic code indicates that benign skin 
neoplasms, under Diagnostic Code 7819, is the service-
connected disorder, and disfigurement of the head, under 
Diagnostic Code 7800, is a residual condition.  See 38 C.F.R. 
§ 4.27 (2008).

VA regulations associated with the rating criteria for skin 
disorders, including disfiguring scars to the head, face, and 
neck, were revised effective August 30, 2002.  See 67 Fed. 
Reg. 58,448 (Jul. 31, 2002).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).



7819
New growths, benign, skin.

Rate as scars, disfigurement, etc.
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
Note: The most repugnant conditions may be submitted for 
central office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to August 
30, 2002).

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 
30, 2002).

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 
30, 2002).

781
9
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC 
7800), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 (2008)

780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation. 
See 38 C.F.R. § 4.118, Diagnostic Codes 7819-7800 (from 
August 30, 2002).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was again revised.  
See VA Schedule for Rating Disabilities; Evaluation of Scars, 
73 Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified 
at 38 C.F.R. pt. 4).  These new criteria apply to 
applications for benefits received on or after October 23, 
2008, or upon request from a veteran who was rated under the 
applicable criteria before this date.  Id.  The Board has not 
received a request from the Veteran to be rated under the 
revised criteria, and as such, that rating criteria will not 
be addressed at this time.

I.  Prior to August 30, 2002

As noted above, service treatment records detail that the 
Veteran suffered a closed head trauma with occipital hematoma 
in September 1977.  Additional service treatment notes dated 
in December 1977, April 1978, and September 1978 reflected 
complaints of a prior head injury with lump or bump on the 
back of the head as well as listed findings including 
hematoma, headache, and small hard mass on the left side of 
the lower back of head measured as 1 cm by 1 cm.  

In a June 1980 VA examination report, the Veteran complained 
of headaches after an in-service head injury.  The examiner 
noted that the Veteran had a 1 cm in diameter bald spot in 
the left occipital area.  

In an August 2000 outpatient clinic record from Lallie Kemp 
Hospital, the Veteran indicated that he wanted VA disability 
based on an injury he received in the military.  Physical 
examination findings were noted as posterior left side of 
cranium with inch area of alopecia and 1/2 to 1 cm SQ (square) 
lump palpable and tender under the area of alopecia.  The 
examiner listed an impression of subcutaneous lump.

In his August 2001 claim, the Veteran indicated that he had a 
cyst on the back of his head that gives him problems. 

In a January 2002 VA brain and spinal cord examination 
report, the Veteran complained that he lost hair when he hit 
his head at the hematoma area and still has swelling at the 
back of his head.  He indicated that this was an 
embarrassment for him and that he wears a hat when he is in 
public.  The examiner, a VA physician, noted that there was a 
small cystic-type of swelling at the back of his head of 
about 1 to 1.5 inches in diameter in the occipital area.  
There was some hair growth noted, but not a whole lot.  The 
examiner listed a final impression of status post head trauma 
with some cystic swelling at the back of the occipital region 
which is superficial to the skull with no definite 
neurological deficits. 

In a January 2002 VA mental disorders examination report, the 
Veteran gave a history of an in-service injury.  He indicated 
that there was a knot on the back of his head for a time that 
was later diagnosed as a cyst.  The examiner indicated that 
the cyst did not need treatment at that time. 

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 10 percent 
for the Veteran's service-connected skin disability have not 
been met during this time period.  Competent medical evidence 
does not reflect that the Veteran's service-connected skin 
disability symptomatology was manifested by eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement or by a severe disfiguring scar of the head 
during this time period.  In multiple January 2002 VA 
examination reports, VA examiners characterized the cystic-
type of swelling on the back of the Veteran's head as about 1 
to 1.5 inches in diameter in the occipital area, small, 
superficial to the skull, and not in need of treatment.  
Consequently, the assignment of an initial rating in excess 
of 10 percent for cystic swelling and disfigurement of the 
back of the occipital region, status post head injury, is not 
warranted under the applicable rating criteria for the time 
period prior to August 30, 2002.

II.  From August 30, 2002

During his November 2002 and May 2004 hearings, the Veteran 
testified that he suffered an in-service head injury and 
still has a head lump that swells occasionally every two or 
three months, gets tender, and has caused permanent hair loss 
in that particular area.  

In a January 2007 VA scars examination report, the VA 
examiner listed a diagnosis of scar of posterior scalp.  
Physical examination findings were listed as posterior scalp 
scar, maximum width of 1.0 cm, maximum length of 4.0 cm, 
tenderness on palpation, elevation of scar, scar same color 
as normal skin, and normal texture of scarred area.  The 
examiner further indicated that there was no adherence to 
underlying tissue, limitation of motion or loss of function, 
skin ulceration or breakdown over scar, underlying soft 
tissue damage or loss, depression of scar, induration, 
inflexibility, or disfigurement of the head, face, or neck.  
Copies of photographs taken during the examination were 
associated with the file in August 2008.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a rating in excess of 30 percent for the 
Veteran's service-connected skin disability have not been met 
during this time period.  Competent medical evidence does not 
reflect that the Veteran's service-connected skin disability 
symptomatology was manifested by disfigurement of the head 
with visible or palpable tissue loss, gross distortion, or 
asymmetry of two features or paired sets of features or with 
four or five characteristics of disfigurement during this 
time period.  In the January 2007 VA scar examination report, 
the Veteran's scar of posterior scalp was noted to show only 
two characteristics of disfigurement, surface contour of scar 
elevated and scar at least 0.6 cm wide at widest part.  In 
addition, the January 2007 VA examiner specifically indicated 
that the Veteran's scar of posterior scalp did not cause any 
limitation of motion or function.  The Board further notes 
that the Veteran has already been assigned a separate 10 
percent rating for painful and tender scar on the back of the 
head, effective August 17, 2001, under Diagnostic Code 7804.  
Consequently, the assignment of a rating in excess of 30 
percent for cystic swelling and disfigurement of the back of 
the occipital region, status post head injury, is not 
warranted under the applicable rating criteria for the time 
period from August 30, 2002.

III.  Both Time Periods

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial evaluation in excess of 10 percent 
for cystic swelling and disfigurement of the back of the 
occipital region, status post head injury, for the period 
prior to August 30, 2002, and for entitlement to an 
evaluation in excess of 30 percent for the period from August 
30, 2002, must be denied.  The Board has considered 
additional staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected cystic 
swelling and disfigurement of the back of the occipital 
region, status post head injury, that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period in question.  There is simply no objective evidence 
showing that the service-connected skin disability has alone 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned 10 percent and 30 percent 
ratings).  

Finally, the Board has considered whether the Veteran's skin 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for cystic swelling and disfigurement, back of the occipital 
region, status post head trauma, for the time period prior to 
August 30, 2002, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for cystic swelling and disfigurement, back of the occipital 
region, status post head trauma, for the time period from 
August 30, 2002, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


